LESLIE, Justice
This suit was filed by, R. L. Meyers against the Central West Texas Insurance Association, a corporation, to recover on a policy of insurance issued in his favor by the defendant. The defendant answered by general and special denials. The trial was before the court without a jury, and at the conclusion of the testimony judgment was rendered in favor of the plaintiff. From this judgment the defendant brings error to this court by filing supersedeas bond.
An inspection of the record discloses that the case is before this court upon a transcript, unaccompanied by any statement of facts, bills of exceptions, assignments of error, or,brief by plaintiff in error. The defendant in error has briefed the case, and is here asking for an affirmance of the same.
We have concluded to inspect the record to determine whether it presents any fundamental error as an obstacle to affirmance. Such an inspection convinces us that the pleadings support the judgment and that no fundamental error appears. Such being the state of the record, the judgment is affirmed upon the authority of Haynes v. J. M. Radford Grocery Co., 118 Tex. 277, 14 S.W. (2d) 811; Prater v. Prater (Tex. Civ. App.) 29 S.W. (2d) 795; Pelfrey v. Jordan (Tex. Civ. App.) 37 S.W.(2d) 189; Peter Co. v. Green (Tex. Civ. App.) 42 S.W. (2d) 1054; Hinckley-Tandy Leather Co. v. Hazlewood (Tex. Civ. App.) 45 S.W.(2d) 1103.
It is so ordered.